United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3761
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Melvin Dwayne Henre,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 13, 2009
                                Filed: November 16, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Melvin Henre pled guilty to threatening a federal law enforcement officer, in
violation of 18 U.S.C. § 115(a)(1)(B). The district court1 sentenced him to 77 months
in prison and 3 years of supervised release. On appeal, counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
questioning whether the district court abused its discretion in sentencing Henre.




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
        We review the imposition of sentences under a deferential abuse-of-discretion
standard, first ensuring that the district court committed no significant procedural
error, and then considering the substantive reasonableness of the sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (listing factors that
constitute abuse of discretion). We find no abuse of discretion. The sentence imposed
was at the bottom of the undisputed advisory Guidelines range, see Rita v. United
States, 551 U.S. 338, 347-50 (2007), and we find no indication that Henre would be
able to rebut the resulting presumption of reasonableness, see United States v.
Cadenas, 445 F.3d 1091, 1094 (8th Cir. 2006).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm and we
grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-